Citation Nr: 0905793	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  02-15 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for tinea versicolor from 
November 26, 2001 through August 7, 2007?

2.  What evaluation is warranted for tinea versicolor since 
August 8, 2007?

3.  Entitlement to an increased evaluation for postoperative 
residuals of keloid resection behind the left ear, evaluated 
as zero percent disabling prior to August 30, 2002.

4.  Entitlement to an increased evaluation for postoperative 
residuals of keloid resection behind the left ear, evaluated 
as 10 percent disabling as of August 30, 2002.

[The claims of entitlement to a compensable evaluation for 
bilateral hearing loss and service connection for depression 
and for a loss of muscle mass, limited range of left leg and 
hip motion, arthritis, and nerve damage are addressed in a 
separate decision.] 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In May 2002, the RO denied a 
compensable evaluation for postoperative residuals of keloid 
resection behind the left ear.  In October 2002, the RO 
granted service connection for tinea versicolor, with an 
initial zero percent evaluation effective November 26, 2001.  
Both evaluations have been increased during the pendency of 
this appeal, with a 10 percent evaluation assigned for the 
keloid resection as of August 30, 2002 and a 30 percent 
evaluation for tinea versicolor assigned as of August 8, 
2007.  All of these evaluations remain at issue on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2004, the veteran appeared for a video conference 
hearing before the undersigned Veterans Law Judge to address 
the issues covered in this decision.  The case was 
subsequently remanded in November 2004 and November 2005.  In 
October 2008, the veteran appeared for a Travel Board hearing 
with a different Veterans Law Judge.  That hearing, however, 
concerned issues not heard or considered by the undersigned.  
Accordingly, those issues will be adjudicated in a separate 
Board decision signed by the Veterans Law Judge who held the 
hearing addressing those issues.


FINDINGS OF FACT

1.  Prior to August 8, 2007, the veteran's tinea versicolor 
was no more than slightly symptomatic, with no indication of 
body coverage of at least five percent or more and no usage 
of corticosteroid or immunosuppressive drugs.

2.  Since August 8, 2007 tinea versicolor has covered 5.75% 
of exposed areas and 34.2% of the entire body, but not more 
than those percentages; and neither constant nor near 
constant corticosteroid or immunosuppressive therapy has been 
required.

3.  Throughout the pendency of this appeal, the veteran's 
keloid formation scar has been nontender, nonadherent, 
superficial, stable, with no evidence of inflammation, edema, 
gross distortion, asymmetry of features, induration, or 
secondary limitation of motion.  The only characteristic of 
disfigurement has been the width of the scar.

4.  The revised diagnostic criteria recognizing scar width of 
at least one-quarter inch (0.6 cm.) at the widest part as a 
compensable "characteristic of disfigurement" were not 
effectuated until August 30, 2002.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
tinea versicolor from November 26, 2001 through August 7, 
2007 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.118, Diagnostic Codes 7806 and 7813 (2008); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806 and 7813 (2002).

2.  The criteria for an evaluation in excess of 30 percent 
for tinea versicolor beginning August 8, 2007 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.118, Diagnostic Codes 7806 and 7813; 
38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7813.

3.  The criteria for a compensable evaluation for 
postoperative residuals of keloid resection behind the left 
ear prior to August 30, 2002 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.114, 3.159, 4.1, 
4.7, 4.31, Diagnostic Code 7800 (2008); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804, and 7805 (2002).

4.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of keloid resection behind the 
left ear as of August 30, 2002 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7800; 
38 C.F.R. § 4.118, Diagnostic Code 7800.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

With respect to the claim addressing the rating warranted for 
tinea versicolor because service connection, an initial 
rating, and an effective date have been assigned, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

With respect to the claim for an increased evaluation for a 
keloid the requirements of 38 U.S.C.A. §§ 5103 and 5103A have 
been met.  There is no issue as to providing an appropriate 
application form or completeness of the application. While VA 
failed to fully comply with the provisions of 38 U.S.C.A. § 
5103 prior to the rating decision in question, VA notified 
the veteran in January 2005 correspondence of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  He was provided notice of the specific 
rating criteria for this disorder in a September 2002 
statement of the case, and a February 2003 supplemental 
statement of the case.  In March 2006, he was provided notice 
how effective dates are determined.   The claim was most 
readjudicated in a July 2008 supplemental statement of the 
case.  Thus, any prejudicial timing error was cured and 
rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate. See Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

III.  Tinea versicolor

During the pendency of this appeal, the diagnostic criteria 
for evaluating skin disorders, including 38 C.F.R. § 4.118, 
Diagnostic Codes 7806 and 7813, were revised effective August 
30, 2002.

Under the old provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7813 (2002), effective through August 29, 2002, 
dermatophytosis, unless otherwise provided, was to be rated 
as eczema under Diagnostic Code 7806.  That Diagnostic Code 
provided a zero percent evaluation when eczema was slight, if 
any, exfoliation, exudation, or itching, if on a non-exposed 
surface or small area.  A 10 percent evaluation contemplated 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation was in 
order for constant exudation or itching, extensive lesions, 
or marked disfigurement.  A 50 percent evaluation was 
warranted for ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant eczema.

Under the revised provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7813 (2008), effective from August 30, 2002, 
dermatophytosis is rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801-
7805); or dermatitis (Diagnostic Code 7806), depending on the 
predominant disability.  As of October 23, 2008, revised 
provisions for evaluating scars were enacted, however, that 
regulation is applicable only to claims received on or after 
October 23, 2008.  Accordingly, these revisions do not apply 
to the present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  
Rather, the veteran's claim will be considered solely under 
the criteria cited in this decision.  For reasons described 
in further detail below, the Board finds dermatitis to the 
predominant disability in this case.

Under the revised provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7806, a zero percent evaluation contemplates less than 
five percent of the entire body or less than five percent of 
exposed areas affected, and no more than topical therapy 
required during the past 12-month period.  

A 10 percent evaluation is warranted for cases with at least 
five percent, but less than 20 percent of the entire body, or 
at least five percent, but less than 20 percent, of exposed 
areas affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  Id.  

A 30 percent evaluation is assigned in cases of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Id.  

A 60 percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  Id.  

The veteran's tinea versicolor was initially evaluated as 
zero percent disabling from November 26, 2001 through August 
7, 2007.  During that period, objective medical findings were 
very limited.  An April 2003 VA skin disease examination 
report contains an impression of a history of 
dermatophytosis, with none present on examination.  The 
examiner indicated that there was no evidence of papules or 
maculae.  In March 2005, the veteran was treated for a rash, 
with itching.  A skin examination revealed well-circumscribed 
and scaly macules with slight discoloration and excoriations 
over the dorsum of the arms and back, but without erythema.  
The examiner did not specifically suggest that the rash 
covered at least five percent of the body, and the only noted 
treatments included Ketoconazole and Benadryl; no 
corticosteroid or immunosuppressive medications were noted.  
Regardless of which version of Diagnostic Code 7806 is 
applied, there is no basis whatsoever for an initial 
compensable evaluation for tinea versicolor during the time 
period from November 26, 2001 through August 7, 2007.

The veteran's VA examination on August 8, 2007, however, 
revealed a different disability picture.  He reported 
pruritus, itching, and topical use of Selsun Blue and an 
over-the-counter soap preparation.  Examination revealed 
multiple annular hypopigmented lesions with scaliness 
affecting the neck, back, chest, abdomen, genitalia, upper 
arms, and thighs.  The percentage of the exposed areas 
affected was 5.75%, and the percentage of the entire body 
affected was 34.2%.  The examiner noted fairly extensive 
tinea versicolor that would not be completely relieved by 
over-the-counter medication.  

While the 34.2% of body area affected fully supports the 
assignment of a 30 percent evaluation under the current 
provisions of Diagnostic Code 7806 in effect as of August 8, 
2007, there is no basis for a higher evaluation.  
Specifically, there is no evidence of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema.  Further, 
there is no evidence of that more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected; or that constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs has 
been required during the past 12-month period.  Rather, 
veteran's lesions have been described only as scaly, and 
there no indication of any treatment to date other than 
topical medications.  There is also no indication of scarring 
as a consequence of this disability.

Thus, there is no basis for an increase in either the initial 
zero percent evaluation assigned for tinea versicolor from 
November 26, 2001 through August 7, 2007, or the 30 percent 
evaluation assigned effective August 8, 2007.  The claims are 
denied.  38 C.F.R. §§ 4.3, 4.7.

IV.  Keloid resection

During the pendency of this appeal, the diagnostic criteria 
for evaluating skin disorders, including 38 C.F.R. § 4.118, 
Diagnostic Code 7800 were revised.  These revisions were 
effectuated as of August 30, 2002.

Under the old provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2002), effective through August 29, 2002, a zero 
percent evaluation was warranted for slight scars of the 
head, face, or neck.  A 10 percent evaluation contemplated 
moderate and disfiguring scars.  A 30 percent evaluation was 
in order for severe scars, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles.  A 50 
percent evaluation was warranted for scars resulting in 
complete or exceptionally repugnant deformity of one side of 
the face, or marked or repugnant bilateral disfigurement.

A note accompanying the old provisions of Diagnostic Code 
7800 provided for higher evaluations when in addition to 
tissue loss and cicatrization there was marked discoloration, 
color contrast, or the like.

Under the revised provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7800, effective from August 30, 2002, eight 
"characteristics of disfigurement" are set forth for 
evaluation purposes.  These include: (1) a scar of five or 
more inches (13 or more cm.) in length; (2) a scar of at 
least one-quarter inch (0.6 cm.) wide at the widest part; (3) 
surface contour of the scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Correspondingly, a minimum 10 percent evaluation is warranted 
for scars of the head, face, or neck with one characteristic 
of disfigurement.  A 30 percent evaluation is assigned in 
cases of visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or a paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted in cases of visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
four or five characteristics of disfigurement.  

In this case, the pertinent evidence of record dated prior to 
August 30, 2002 is limited to a January 2002 VA scars 
examination, which showed a nontender, 5 centimeter (cm.) by 
4 cm. scar just posterior to the left ear.  There was some 
skin contraction and mild keloid formation of the scar.  The 
veteran stated that the scar itched, and he had some loss of 
light touch sensation in the area of the scar.  Overall, 
these findings are minimal and indicative of a slight scar, 
with no evidence of moderate and disfiguring scars as would 
warrant a 10 percent evaluation.  There is also no indication 
of a scar that was unstable (Diagnostic Code 7803), painful 
(Diagnostic Code 7804), or productive of limitation of 
function of an affected part (Diagnostic Code 7805).  
Accordingly, there exists no basis for a 10 percent 
evaluation prior to August 30, 2002.  The Board must again 
stress that, during this time period, only the diagnostic 
provisions in effect prior to August 29, 2002 are for 
application.

Indeed, the RO predicated the increase to 10 percent on the 
revised criteria effective from August 30, 2002, given the 
width of the scar.  See 38 C.F.R. § 3.114.  The scar itself, 
however, has been stable in terms of symptomatology.  VA 
examinations from April 2003 and February 2006, have revealed 
it to be nontender, nonadherent, superficial, stable, and 
only slightly elevated.  There is no evidence of any 
inflammation, edema, gross distortion, asymmetry of features, 
induration, or secondary limitation of motion.  The scar is 
not significantly disfiguring except in terms of width, and 
that sole characteristic is fully contemplated by the 
currently assigned 10 percent evaluation.

Given both the cited medical findings and the revisions to 
the applicable diagnostic codes during the pendency of this 
appeal, the record is fully consistent with a zero percent 
evaluation prior to August 30, 2002 and a 10 percent 
evaluation beginning on that date.  The claims for higher 
evaluations must accordingly be denied.  38 C.F.R. §§ 4.3, 
4.7.

V.  Extra-schedular consideration

Finally, the veteran has submitted no evidence showing that 
these disorders have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent, or indeed any, periods 
of hospitalization during the pendency of this appeal.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  


ORDER

Entitlement to an initial compensable evaluation for tinea 
versicolor from November 26, 2001 through August 7, 2007 is 
denied.

Entitlement to an evaluation in excess of 30 percent for 
tinea versicolor since August 8, 2007 is denied.

Entitlement to a compensable evaluation for postoperative 
residuals of keloid resection behind the left ear prior to 
August 30, 2002 is denied.

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of keloid resection behind the left 
ear as of August 30, 2002 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


